MEMORANDUM AND ORDER
MORAN, Chief Judge.
This court granted summary judgment to defendants on plaintiffs’ federal claims and, by clarification, dismissed the pendent state claims without prejudice. The American National Bank (ANB) now moves for reconsideration of those dismissals, pointing out that this case has entailed an enormous amount of effort and that, at this juncture, it makes little sense to force the parties to start over somewhere else. Plaintiffs do not disagree. They had, in their motion for clarification, asked this court to retain jurisdiction over the state law claims. They were concerned, however, that ANB’s motion is a second mo*656tion for reconsideration and therefore did not toll the time period for filing a notice of appeal, and they filed a notice of appeal.
That notice of appeal left this court uncertain about its jurisdiction to entertain ANB’s motion for reconsideration, so long as it was pending. We have now learned that the appeal was dismissed as premature on June 8,1992, thus reestablishing, if necessary, this court’s jurisdiction. And, upon reflection, we agree that we should retain jurisdiction over the pendent claims. It would border on a violation of the Eighth Amendment if the parties had to start over in another forum. We grant the motion for reconsideration.
This court has, in the meantime, disposed of the briefs underlying the April 20, 1992 ruling. We ask the parties to submit copies of those briefs to the court, together with whatever short supplemental argument they wish to make in light of the changed circumstances. Those submissions should be filed by August 28, 1992.